



COURT OF APPEAL FOR ONTARIO

CITATION: RRP Investments Inc. v. Vision Immigration &
    Settlement Abroad Inc., 2015 ONCA 604

DATE: 20150909

DOCKET: C59969

Cronk, Lauwers and van Rensburg JJ.A.

BETWEEN

RRP Investments Inc.

Plaintiff (Respondent)

and

Vision Immigration & Settlement Abroad Inc., Depinderdeep Singh,
    T-Sharp Inc. and Monisha Singh

Defendants (Appellants)

Sukhjinder Bhangu, for the appellants

Ralph Swaine, for the respondent

Heard and released orally: August 31, 2015

On appeal from the order of Justice Douglas K. Gray of
    the Superior Court of Justice, dated January 8, 2015.

ENDORSEMENT

[1]

The motion judge refused to set aside the landlords default judgment
    because the tenants failed to explain the delay in responding to the matter
    after service of the Statement of Claim. In their factum, the tenants allege
    both lack of proper service and that they have a defence to the main action
    arising from a collateral agreement between the tenants representative and the
    spouse of the landlords principal. There is no affidavit attesting to these
    facts and there was none before the motion judge. The motion judge did not err
    in dismissing the appellants motion to set aside the default judgment in the
    absence of evidence explaining the delay in responding to the Statement of
    Claim and putting forward a plausible defence.

[2]

We note respondents counsels undertaking during argument before the
    motion judge and to this court that the landlord will give credit to the
    tenants for any amount received by it for the re-rental of the premises against
    rent outstanding under the leases from January to September 2015. The final
    judgment does not, but should, reflect that credit and must be adjusted on that
    basis. If the parties are unable to agree on a proper amount of the adjustment
    by way of a consent amendment, then the terms of the judgment must be settled
    before the motion judge.

[3]

The appeal is otherwise dismissed. Costs to the respondent in the
    aggregate amount of $3000 plus HST, inclusive of disbursements.

E.A. Cronk J.A.

P. Lauwers J.A.

K. van Rensburg J.A.


